Citation Nr: 1700226	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for arteriosclerotic heart disease (Coronary Artery Disease (CAD)).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2011 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York, which granted an initial 10 percent disability rating for CAD.  See February 2011 Rating Decision.  Subsequently, after a March 2011 VA examination, the RO confirmed and continued the 10 percent rating in an April 2011 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected CAD in March 2011.  See March 2011 VA Examination.  In the March 2011 VA examination, the VA examiner concluded that the Veteran's METs level was 7 - 10.  See id; see also 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016) (Indicating that workload of 7 - 10 METs shall be accorded a 10 percent compensable rating).  Thereafter, in December 2012, the Veteran underwent a nuclear stress test.  See December 2012 Nuclear Stress Test Report.  

Since that time, the Veteran has maintained that his service-connected CAD is of greater severity.  See December 2016 Appellate Brief (stating that in September 2013, the Veteran's private physician concluded that the Veteran is "unable to walk on a treadmill and produce more than 3 METs without having significant shortness of breath," due to his history of CAD.); see also 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 181 - 82 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505 - 06 (1998)) ("Where the record does not adequately reveal the current state of the claimant's disability. . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Thus, in light of the fact that it has been more than 5 years since his last examination, and given the evidence of increased severity of his CAD, a new VA examination should be performed to assess the current level of severity of the Veteran's CAD so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board acknowledges that there is a May 2013 VA medical opinion of record.  See May 2013 Compensation and Pension Examination Report.  In that opinion, the VA examiner concluded that the "estimated METs provided on file are based upon the totality of [the V]eteran's disability picture[,] including but not limited to his non-service connected severe obstructive pulmonary disease and not solely due to his underlying cardiac disease."  However, the VA examiner put forth an opinion without an examination of the Veteran and instead, relied upon the March 2011 VA examination and December 2012 nuclear stress test.  Therefore, the opinion is inadequate because as noted above, the VA examination and nuclear stress test that the VA examiner relied on are too remote in time to determine the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA or private treatment records, to include all records of treatment from the Crystal Run Healthcare and VA Medical Center Hudson Valley dated from December 2012 to present.

2.  After completing directive (1), the AOJ should arrange for a VA medical examination of the Veteran to ascertain the current nature and severity of his service-connected heart disability.  All indicated studies should be performed, if deemed necessary, by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's CAD, noting their frequency and severity.  The appropriate disability benefits questionnaire should be filled out for this purpose, if possible.

3.  The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the questions posed.  

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




